Citation Nr: 1528055	
Decision Date: 06/30/15    Archive Date: 07/09/15

DOCKET NO.  10-18 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for a right ankle disorder, to include as secondary to a right knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Forde, Associate Counsel



INTRODUCTION

The Veteran had active military service from June 1965 to March 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.

In October 2012, the Board remanded the case for additional development.  As discussed below, the Board finds that the resulting development is not in substantial compliance with its remand directives and another remand is required under Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In October 2012, the Board remanded the above issues to provide the Veteran with a VA examination for the purpose of determining the nature and etiology of his disabilities.  However, while the post-remand record shows that the Veteran was provided a VA examination in November 2012, the Board does not find the opinions provided by that examiner adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Specifically, the Veteran asserts that his right knee and right ankle disorders began during basic training and have continued since service.  In the alternative, the Veteran contends that his right ankle disorder is secondary to his right knee disorder.  Further, the Veteran submitted statements from his brother and sister indicating that, at several times during and after active service, the Veteran complained about right knee and right ankle pain.  The examiner, however, indicated otherwise without providing an explanation or rationale as to why he disagreed with the historical account.  As such, the Board finds that the November 2012 examination was substantially noncompliant with the October 2012 remand instructions.  
Accordingly, the issues of entitlement to service connection for a right knee disorder (diagnosed as degenerative joint disease and internal derangement )and service connection for a right ankle disorder (diagnosed as degenerative joint disease status post right ankle fracture) are remanded to the RO/AOJ for an addendum opinion that adequately considers the Veteran's and his family members' statements regarding the onset, continuity, and chronicity of his right knee and right ankle symptomatology.  See 38 U.S.C.A. § 5103A(d) (West 2014); Stegall v. West, 11 Vet. App. 268 (1998) (holding that where the remand orders of the Board are not satisfied the Board itself errs in failing to ensure compliance).

Additionally, the RO should attempt to obtain all relevant VA treatment records dated from October 2011 to the present, while the claim is in remand status.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims folder any pertinent VA treatment records dated since October 2011.

2.  After undertaking the above development, obtain an addendum to the November 2012 VA opinion by the same examiner or another qualified examiner.  The claims folder must be made available to and reviewed by the examiner.  After a review of the claims file and an examination of the Veteran if needed, the examiner should provide an addendum opinion that adequately considers the Veteran's and his family members' statements regarding the reported history of onset, continuity, and chronicity of his right knee and right ankle symptomatology relative to his period of active military service, including his statement that his right knee caused his right ankle disorder.  

In providing the requested opinions, the examiner should take into account the fact that the Veteran is credible to report on what he can feel and see, even when not documented in his medical records.

The examination report must include a complete rationale for all opinions expressed.  

3.  Then readjudicate the appeal.  If any benefit sought on appeal is not granted in full, the Veteran and his representative should be provided a supplemental statement of the case (SSOC) that includes notice of all relevant laws and regulations as well as citation to all evidence added to the claims file since the most recent SSOC.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




